DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Correction
This correction is sent due to claim 5 submitted 10/16/20 by applicant and allow3ed per the action dated 1/4/21 erroneously showed dependency on now cancelled claim 2.  Per interview with examiner, Justin King (registration 50,464), agreed to correction of claim 5 to now properly depend from claim 1 in the amendment below.  Reasons for allowance are maintained per the allowance of 1/4/21 and merely restated below.

Election/Restrictions
Claims directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-7 and 23-24, directed to the unelected species previously withdrawn from consideration as a result of a restriction requirement 4/27/20, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin King (registration 50,464) on 1/13/21 indicating Applicant and Examiner agreed to amend of claim 5 to correct the claims dependence.     

5.    (Currently Amended) The water-cooling head according to claim [[2]]1, wherein the working medium from the heat-absorbing space is guided by the raised structure so as to be collected and transferred to the drainage space.

Reason for Allowance
Claims 1, 3-17, and 19-27 are being allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims of the apparatus water-cooled head as claimed specifically where the a raised structure, the raised structure is protruded from a junction between the hollow part and the seat part in a direction toward the base, wherein the active space is divided into a heat-absorbing space and a drainage space by the seat part. 
The closest prior art of record is Wu et al. (U.S. PGPub 2004/0052049) and Guo et al. (U.S. PGPub 2017/0184116).
Wu teaches a water-cooling head (element 001), comprising a casing (outer housing of element 103); a base (element 104), wherein an active space is defined by the base and the casing collaboratively (fluid area inside and between the these elements per fig. 1), a working medium (element 102)  is filled in the active space (per fig. 1), and a heat absorbed by the base is transferred to the working medium (per fig.1); an input channel (element 112) in communication with the active space, wherein after the working medium is cooled, the working medium is introduced into the active space through the input channel (per fig. 1); an output channel (element 111) in communication with the active space (per fig. 1), wherein after the working medium 
Guo teaches the impeller (element 50) comprises a seat part (element 52) and a hollow part (element 525).  
Both prior art do not teach or make obvious a raised structure, the raised structure is protruded from a junction between the hollow part and the seat part in a direction toward the base, wherein the active space is divided into a heat-absorbing space and a drainage space by the seat part as claimed in independent claims 1 and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763